 



Exhibit 10.18





FOURTH AMENDMENT

 

TO

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

 

 

DATED AS OF

 

FEBRUARY 26, 2013

 

 

 

AMONG

 

 

 

EV PROPERTIES, L.P.,

 

as Borrower,

 

 

 

THE GUARANTORS,

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent,

 

 

 

and

 

 

 

The Lenders Signatory Hereto

 



 

 

 

FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”) dated as of February 26, 2013, is among EV PROPERTIES, L.P.,
a Delaware limited partnership (the “Borrower”); each of the undersigned
guarantors (the “Guarantors”, and together with the Borrower, the “Obligors”);
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (in such
capacity, together with its successors, the “Administrative Agent”); and the
Lenders signatory hereto.

 

Recitals

 

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of April 26, 2011
(as amended by that certain First Amendment to Second Amended and Restated
Credit Agreement dated as of December 21, 2011, by that certain Second Amendment
to Second Amended and Restated Credit Agreement dated as of March 29, 2012 and
by that certain Third Amendment to Second Amended and Restated Credit Agreement
dated as of September 27, 2012, the “Credit Agreement”), pursuant to which the
Lenders have made certain credit available to and on behalf of the Borrower.

 

B. The Guarantors are parties to that certain Second Amended and Restated
Guaranty and Collateral Agreement dated as of April 26, 2011 made by the
Borrower and each of the other Obligors in favor of the Administrative Agent (as
heretofore amended, modified or supplemented, the “Guaranty Agreement”).

 

C. The Borrower, the Administrative Agent and the Lenders have agreed to amend
certain provisions of the Credit Agreement as more fully set forth herein.

 

D. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

Section 1.                 Defined Terms. Each capitalized term which is defined
in the Credit Agreement, but which is not defined in this Fourth Amendment,
shall have the meaning ascribed such term in the Credit Agreement. Unless
otherwise indicated, all section references in this Fourth Amendment refer to
sections of the Credit Agreement.

 

Section 2.                 Amendments to Credit Agreement.

 

2.1                 Amendments to Section 1.02.

 

(a)                The definition of “Agreement” is hereby amended in its
entirety to read as follows:

 

“Agreement” means this Second Amended and Restated Credit Agreement, including
the Schedules and Exhibits hereto, as amended by the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, and as the same may be
amended, modified or supplemented from time to time.

 



Page 1

 

 

(b)               The following definitions are hereby added where
alphabetically appropriate to read as follows:

 

“Fourth Amendment” means that certain Fourth Amendment to Second Amended and
Restated Credit Agreement, dated as of February 26, 2013, among the Borrower,
the Guarantors, the Administrative Agent and the Lenders party thereto.

 

“Fourth Amendment Effective Date” has the meaning set forth in the Fourth
Amendment.

 

“Senior Secured Funded Debt” means any Debt included in the definition of “Total
Debt” which is secured by a Lien on the Properties of the Borrower or any
Guarantor.

 

2.2                 Amendments to Section 9.01.

 

(a) Section 9.01(a) is hereby amended in its entirety to read as follows:

 

(a) Ratio of Total Debt to EBITDAX. The Parent will not, as of any date of
determination from and after March 31, 2014, permit its ratio of Total Debt as
of such date to EBITDAX for the most recent period of four fiscal quarters for
which financial statements are available to be greater than 4.25 to 1.0.

 

(b) Section 9.01(c) is hereby added which reads in its entirety as follows:

 

(c) Ratio of Senior Secured Funded Debt to EBITDAX. The Parent will not, as of
any date of determination from and after the Fourth Amendment Effective Date up
to and including March 30, 2014, permit its ratio of Senior Secured Funded Debt
as of such date to EBITDAX for the most recent period of four fiscal quarters
for which financial statements are available to be greater than 3.0 to 1.0.

 

Section 3.                 Conditions Precedent. This Fourth Amendment shall
become effective on the date (such date, the “Fourth Amendment Effective Date”)
when each of the following conditions is satisfied (or waived in accordance with
Section 12.02):

 

3.1                 The Administrative Agent shall have received from the
Majority Lenders and the Obligors counterparts (in such number as may be
requested by the Administrative Agent) of this Fourth Amendment signed on behalf
of such Persons.

 

3.2                 Both before and immediately after giving effect to this
Fourth Amendment, no Default shall have occurred and be continuing.

 



Page 2

 

 

3.3                 The Administrative Agent shall have received such other
documents as the Administrative Agent or its special counsel may reasonably
require.

 

The Administrative Agent is hereby authorized and directed to declare this
Fourth Amendment to be effective (and the Fourth Amendment Effective Date shall
occur) when it has received documents confirming or certifying, to the
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 3 or the waiver of such conditions as permitted in Section
12.02. Such declaration shall be final, conclusive and binding upon all parties
to the Credit Agreement for all purposes.

 

Section 4.                 Miscellaneous.

 

4.1                 Confirmation. The provisions of the Credit Agreement, as
amended by this Fourth Amendment, shall remain in full force and effect
following the Fourth Amendment Effective Date.

 

4.2                 Ratification and Affirmation; Representations and
Warranties. Each Obligor hereby (a) acknowledges the terms of this Fourth
Amendment; (b) ratifies and affirms its obligations under, and acknowledges its
continued liability under, each Loan Document and agrees that each Loan Document
remains in full force and effect as expressly amended hereby; (c) agrees that
from and after the Fourth Amendment Effective Date each reference to the Credit
Agreement in the Guaranty Agreement and the other Loan Documents shall be deemed
to be a reference to the Credit Agreement, as amended by this Fourth Amendment;
and (d) represents and warrants to the Lenders that as of the date hereof: (i)
all of the representations and warranties contained in each Loan Document are
true and correct in all material respects (without duplication of materiality),
except to the extent any such representations and warranties are expressly
limited to an earlier date, in which case, such representations and warranties
shall continue to be true and correct in all material respects (without
duplication of materiality) as of such specified earlier date, (ii) no Default
has occurred and is continuing and (iii) no event, development or circumstance
has have occurred or exists that has resulted in, or could reasonably be
expected to have, a Material Adverse Effect.

 

4.3                 Counterparts. This Fourth Amendment may be executed by one
or more of the parties hereto in any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Fourth Amendment by telecopy, facsimile or email transmission shall be effective
as delivery of a manually executed counterpart of this Fourth Amendment.

 

4.4                 No Oral Agreement. This Fourth Amendment, the Credit
Agreement and the other Loan Documents executed in connection herewith and
therewith represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or unwritten oral agreements
of the parties. There are no subsequent oral agreements between the parties.

 

4.5                 GOVERNING LAW. THIS FOURTH AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 



Page 3

 

 

4.6                 Payment of Expenses. In accordance with Section 12.03, the
Borrower agrees to pay or reimburse the Administrative Agent for all of its
reasonable out-of-pocket costs and reasonable expenses incurred in connection
with this Fourth Amendment, any other documents prepared in connection herewith
and the transactions contemplated hereby, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent.

 

4.7                 Severability. Any provision of this Fourth Amendment which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

4.8                 Successors and Assigns. This Fourth Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

[Signature Pages Follow]

 



Page 4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed effective as of the Fourth Amendment Effective Date.

 

BORROWER: EV PROPERTIES, L.P.       By: EV Properties GP, LLC, its general
partner         By:  /s/ MICHAEL E. MERCER     Michael E. Mercer
Senior Vice President and Chief
Financial Officer

 



GUARANTORS: EV ENERGY PARTNERS, L.P.       By: EV ENERGY GP, L.P., its general
partner         By: EV MANAGEMENT, LLC, its general partner         By:  /s/
MICHAEL E. MERCER     Michael E. Mercer
Senior Vice President and Chief
Financial Officer

 



EV PROPERTIES GP, LLC         By:  /s/ MICHAEL E. MERCER     Michael E. Mercer
Senior Vice President and Chief
Financial Officer

 



Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page



 

 

 

ENERVEST PRODUCTION
PARTNERS, LTD.

      By: EVPP GP, LLC, its general partner         By:  /s/ MICHAEL E. MERCER  
Name:  
Title:
  Michael E. Mercer
Senior Vice President and Chief
Financial Officer

 



EVPP GP, LLC

        By:  /s/ MICHAEL E. MERCER   Name:  
Title:
  Michael E. Mercer
Senior Vice President and Chief
Financial Officer

 



CGAS PROPERTIES, L.P.

      By: EVCG GP, LLC, its general partner         By:  /s/ MICHAEL E. MERCER  
Name:  
Title:
  Michael E. Mercer
Senior Vice President and Chief
Financial Officer

 

Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page



 

 

 



ENERVEST-CARGAS, LTD.

      By: EVPP GP, LLC, its general partner         By:  /s/ MICHAEL E. MERCER  
Name:  
Title:
  Michael E. Mercer
Senior Vice President and Chief
Financial Officer

 



EVPP GP, LLC

        By:  /s/ MICHAEL E. MERCER   Name:  
Title:
  Michael E. Mercer
Senior Vice President and Chief
Financial Officer

 



ENERVEST MONROE MARKETING, LTD.

      By: EVCG GP, LLC, its general partner         By:  /s/ MICHAEL E. MERCER  
Name:  
Title:
  Michael E. Mercer
Senior Vice President and Chief
Financial Officer



 



ENERVEST MONROE GATHERING, LTD.

      By: EVCG GP, LLC, its general partner         By:  /s/ MICHAEL E. MERCER  
Name:  
Title:
  Michael E. Mercer
Senior Vice President and Chief
Financial Officer

 

Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page



 

 

 

ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A., as

  Administrative Agent and a Lender             By:  /s/ MICHAEL A. KAMAUF  
Name:
Title:

Michael A. Kamauf

Authorized Officer

 

 



LENDERS:

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender

            By:  /s/ BESTY JOCHER   Name: 
Title:

Betsy Jocher

Director

 

 



COMPASS BANK, as a Lender

            By:  /s/ ANN VAN WAGENER   Name: 
Title:

Ann Van Wagener

Senior Vice President

 



Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page



 

 

 

CITIBANK, N.A., as a Lender

            By:  /s/ EAMON BAQUI   Name:
Title:

Eamon Baqui

Vice President

 



COMERICA BANK, as a Lender

            By:  /s/ JUSTIN CRAWFORD   Name: 
Title:

Justin Crawford

Senior Vice President

 



CREDIT AGRICOLE CORPORATE AND

 

INVESTMENT BANK, as a Lender

        By:  /s/ TOM BYARGEON   Name: 
Title:

Tom Byargeon

Managing Director

 

 



        By:  /s/ DARRELL STANLEY   Name: 
Title:

Darrell Stanley

Managing Director



 

ING CAPITAL LLC, as a Lender

        By:  /s/ JULI BIESER   Name: 
Title:

Juli Bieser

Director

 



ROYAL BANK OF CANADA, as a Lender

        By:  /s/ MARK LUMPKIN, JR.   Name: 
Title:

Mark Lumpkin, Jr.

Authorized Signatory

 

 

Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page



 

 

 



THE BANK OF NOVA SCOTIA, as a Lender

            By:  /s/ TERRY DONOVAN   Name:
Title:

Terry Donovan

Managing Director

 



UNION BANK, N.A., as a Lender

            By:  /s/ DAVID HELFFRICH   Name: 
Title:

David Helffrich

Vice President

 



U.S. BANK NATIONAL ASSOCIATION, as a

 

Lender

        By:  /s/ JUSTIN M. ALEXANDER   Name: 
Title:

Justin M. Alexander

Senior Vice President

 

 

AMEGY BANK NATIONAL ASSOCIATION,



 

as a Lender

        By:  /s/ THOMAS KLEIDERER   Name: 
Title:

Thomas Kleiderer

Vice President



 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH, as a Lender

        By:  /s/ VIPUL DHADDA   Name: 
Title:

Vipul Dhadda

Vice President

 



 

        By:  /s/ WEI-JEN YUAN   Name: 
Title:

Wei-Jen Yuan

Associate

 

 

Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page



 

 

 



 

FROST BANK, as a Lender



 



        By:  /s/ LANE DODDS   Name: 
Title:

Lane Dodds

Sr. Vice President

 

 

Fourth Amendment to Second Amended and Restated Credit Agreement
Signature Page



 

 

 